


Exhibit (10)(e)(iv)


SOUTH JERSEY INDUSTRIES, INC.
SCHEDULE OF OFFICER AGREEMENTS


Pursuant to Rule 12b-31, the following sets forth the material details which
differ in the Executive Employment Agreements, the form of which is filed
herewith as
Exhibit (10)(e)(iii).
 

 
Name
Capacities in Which Served
Date 
of Agreement
Minimum
Base Salary
 
Edward J. Graham
Chairman, President and Chief Executive Officer, South  Jersey Industries, Inc.;
President and Chief Executive Officer, South Jersey Gas
 
1/1/06
425,000
David A. Kindlick
Vice President and Chief Financial  Officer,South Jersey Industries, Inc.;
Senior Vice President and Chief Financial Officer, South  Jersey Gas Company
 
1/1/06
218,000
Richard H. Walker, Jr.
Vice President, General Counsel and Secretary, South Jersey Industries, Inc.;
Senior Vice President, General Counsel and Secretary, South Jersey Gas Company
 
1/1/06
167,000
Michael Renna
Vice President, South Jersey Industries, Inc.;    President, South Jersey Energy
 
1/1/06
170,000
Jeffrey E. DuBois
Vice President, South Jersey Industries, Inc.;
Senior Vice President, Operations & Sales, South Jersey Gas Company
1/1/06
150,000








